468 F.2d 921
UNITED STATES of America, Plaintiff-Appellee,v.Herbert E. REEVES et al., Defendants, Hitchinrail DuplexApartments, etc., Substituted Defendants-Appellants.
No. 71-3006.
United States Court of Appeals,
Ninth Circuit.Oct. 10, 1972.

Will Key Jefferson, in pro. per.
A. Lee Petersen, Asst. U. S. Atty.  (argued), G. Kent Edwards, U. S. Atty., Anchorage, Alaska, for plaintiff-appellee.
Before: MERRILL, DUNIWAY and TRASK, Circuit Judges.
PER CURIAM:


1
Hitchinrail Duplex Apartments appeals from a summary judgment entered against it, quieting title to certain real property in the Small Business Administration (SBA), an agency of the United States.  We affirm the summary judgment for the reasons expressed in the opinion of the district court, United States v. Reeves, 349 F.Supp. 1321, 1971.


2
Hitchinrail's assertions that the district court erred in vacating SBA's default on its counterclaim, and that it was denied notice and opportunity to be heard on SBA's motion for summary judgment, are without merit.  Jefferson v. Asplund, 9 Cir., 1972, 467 F.2d 199 (1972).


3
Finally, Hitchinrail claims that it was entitled to reimbursement under Alaska Stat. Sec. 29.10.501, which provides:


4
"If the court vacates or sets aside a judgment of foreclosure, the court shall determine the value of the improvements placed on the property by the city or by a purchaser from the city, and shall give judgment for that amount and collect it from the claimant before putting him in possession."


5
This argument also fails.  No judgment of foreclosure was set aside by the summary judgment against Hitchinrail.


6
Affirmed.